DETAILED ACTION
Claim Status
This Office Action is in response to claims filed on 04/08/2021.
Claims 21, 23-30, 32-36, 38 and 41-42 are pending while claims 1-20 and 39-40 are canceled.
Previously restriction of claims 41-42 from consideration is hereby withdrawn hence claims 21, 23-30, 32-36, 38 and 41-42 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to rejection of claims under 35 U.S.C. § 102(a)(1),  Applicant is of the opinion that Selker does not anticipate any of the claims because Selker does not disclose each and every element of any of the claims as amended independent claim 21 is directed to a contactless payment device comprising a combination including “a cryptographic coprocessor coupled to the communication circuit,” and the Office admits that Selker does not explicitly disclose a cryptographic coprocessor. Office Action at 14.  Therefore, Selker fails to disclose each and every element of, and fails to anticipate, amended claim 21 and the rejection should be withdrawn hence Selker
Further, Applicant alleges that a prima facie case of obviousness has not been established in the rejections of claims under 35 U.S.C. §103 as allegedly unpatentable over various combinations of Selker with Baer, Finn, Sugita, Goldman, and Hotelling as Selker fails to anticipate amended claim 21.  Selker further fails to render claim 21 obvious., Amended independent claim 21 recites, in part: a capacitive sensor; a communication circuit comprising an antenna, the antenna having a first resonant frequency when a user touches the capacitive sensor and a second resonant frequency when a user does not touch the capacitive sensor and wherein the antenna is coupled in series with the capacitive sensor; a cryptographic coprocessor coupled to the communication circuit; a memory device storing software instructions that when executed cause the cryptographic coprocessor to perform a step of: verifying a signal received by the antenna when the antenna resonant frequency is the first resonant frequency and the received signal is an activation signal, from a point of sale terminal, having the first resonant frequency.  Selker fails to disclose or suggest the combination of a “communication circuit comprising an antenna, the antenna having a first resonant frequency when a user touches the capacitive sensor and a second resonant frequency when a user does not touch the capacitive sensor and wherein the antenna is coupled in series with the capacitive sensor” and “a memory device storing software instructions that when executed cause [a] cryptographic coprocessor to perform a step of verifying: a signal received by the antenna when the antenna resonant frequency is the first resonant frequency and the received signal is an activation signal, from a point of sale terminal, having the first resonant frequency,” as recited in amended claim 21.  Selker does not disclose or suggest such a combination. Selker discloses “a capacitive coupling between a pattern of thin film conductors on [a] card 801 and a corresponding pattern of conductors on a key 850.” Selker at [0029], Furthermore, Selker requires a matching key to be positioned against the device to activate the circuit through capacitive coupling. “In this way, to enable the card, the card holder may position the key 850 on the card in alignment with the guidelines graphically printed on the card Surface as illustrated at 890.  If a matching key is not properly placed relative to the card, the card will not be enabled and cannot be surreptitiously read.” Selker [0030].  Flowever, Selker does not disclose or suggest the above-recited elements of amended claim 21 including: a capacitive sensor; a communication circuit comprising an antenna, the antenna having a first resonant frequency when a user touches the capacitive sensor and a second resonant frequency when a user does not touch the capacitive sensor and wherein the antenna is coupled in series with the capacitive sensor; a cryptographic coprocessor coupled to the communication circuit; a memory device storing software instructions that when executed cause the cryptographic coprocessor to perform a step of: verifying a signal received by the antenna when the antenna resonant frequency is the first resonant frequency and the received signal is an activation signal, from a point of sale terminal, having the first resonant frequency.
Applicant further alleges that independent claim 21 is allowable over Selker alone or in any of the Office’s asserted combinations with Baer, Sugita, Goldman, Hotelling, and Finn as well as Claims 23-30, 32-36, and 38 should also be allowable due to their dependence from claim 21. The 35 U.S.C. §103 rejections are moot as to claims 22, 31, and 37 due to their cancellation.
Examiner fully considers Applicant’s position, but respectfully considers the argument moot as the claims have been amended and the prior arts combination used to reject the instant claims have changed.
However, Selker discloses,
As the cardholder's finger or thumb is moved to touch any one of the four pairs of semicircular areas 503-509, all or part of the helical antenna 510 is connected by capacitive coupling to the IC 530 and the capacitor 532. When the cardholder's finger or thumb is moved from one pair of semicircular areas to another, a different portion of the antenna 510 is connected, changing the resonant frequency of the combined circuit. This change in resonant frequency can be sensed by either the on-card IC 530 or by the reader which is electromagnetically coupled to the on-card resonant circuit. As illustrated in FIG. 6, the on-card integrated circuit may include a variable frequency oscillator 610 which applies an output signal having an RF component that cyclically varies between the different resonant frequencies assumed by the antenna circuit as the cardholder's finger is moved. When an RF component of the signal generated by the VFO 610 approaches the resonant frequency of the connected antenna 630 and capacitor 640, the voltage across the capacitor and antenna increases markedly, as sensed by the voltage detector 620.
In the example of FIG. 5, when the cardholder's finger or thumb is not touching either or the outermost areas 503 or 509, substantially all of the helical antenna 510 is connected to the capacitor 532, and the antenna circuit accordingly has the greatest inductance and the lowest resonant frequency. When the cardholder's finger is positioned over the area 507 as shown by the dashed line finger outline 520 in FIG. 5, the innermost winding of the antenna 510 is bypassed, and the antenna circuit resonates at an intermediate frequency. When the cardholder's finger is moved adjacent to the area 505, the two innermost windings of the antenna 510 are bypassed, at the antenna circuit resonates at the highest frequency. As the frequency of the output signal from the variable frequency oscillator 610 approaches the resonant frequency of the antenna circuit, the impedance of the circuit increases and the voltage across the parallel combination of the antenna 510 and the capacitor 532 increases to a maximum. By detecting the frequency at which the voltage peaks using the voltage detector 620, the integrated circuit 530 can determine the location at which the cardholder is touching the card.
The processor 640 may be programmed to perform the functions of the VFO 610 by generating digital signal patterns having different repetition rates, and may include an analog-to-digital converter that performs the voltage sensing function illustrated at 620 to detect the frequency at which the connected antenna circuit resonates (and hence the position of the cardholder's finger or thumb as the card is being manipulated). As in the example illustrated in FIGS. 1-4, the processor 610 may be programmed to enable the transceiver 660 to exchange information with the remote reader only when the cardholder manipulates the card in a predetermined way. Thus, for example, if the cardholder's finger or thumb is moved back and forth across the areas 503 through 509, the sensed resonant frequency of the card switches in the sequence (1) low, (2) intermediate, (3) high (4) low as the finger or thumb is moved inwardly from one end to the center of the card, and in the sequence (1) low (2) high (3) intermediate (4) low as the finger is moved in the opposite direction outwardly from the center to the end of the card. The cardholder may accordingly be directed repeat this motion several times to enable the card. Alternatively, as another example, the reader may respond “yes” or “no” to prompting questions from the reader by moving her finger in one direction or the other. In another arrangement, different areas of the card associated with different detectable touching positions may act as a small keyboard, enabling the user to enter data which is sensed by the processor 640, stored temporarily in the memory 650, and then transmitted as data to the remote reader using the transceiver 660.” (In at least Pars. 44-46)
Therefore, given the broadest reasonable interpretations of the claim in light of the Applicant’s Specification, Selker discloses, a contactless payment device comprising: a capacitive sensor (coupled to an antenna) (Figs. 5-7; Pars. 36, 39, 43-45); and a communication circuit comprising an antenna (Figs. 1, 6; Pars. 34-35, 46), the antenna having a first resonant frequency when a user touches the capacitive sensor (Abstract, Figs. 5-6; Pars. 11, 14, 16, 36, 39, 44-45)and a second resonant frequency when a user does not touch the capacitive sensor (Abstract, Figs. 5-6; Pars. 45-46) and wherein the antenna is coupled in series with the capacitive sensor (Figs. 5-7); (a microcontroller unit) (IC) a coprocessor coupled to the communication circuit; an actuator coupled to the antenna and the microcontroller unit (Figs. 1-3, 5-7; Pars. 34-36, 43-46, 57); and a memory device storing software instructions that when executed cause the (a microcontroller unit) coprocessor to perform a step of (Figs. 5-7; Pars. 35, 46): when the antenna resonant frequency is the first resonant frequency and having the first resonant frequency (Figs. 4-5; Pars. 35-36, 40-41, 45-47, 57).
Selker does not explicitly disclose coprocessor verifying a signal received by the antenna and the received signal is an activation signal, from a terminal.  However STMicroelectronics disclose, 
“The reader must generate a 13.56 MHz sinusoidal carrier frequency at its antenna, with enough energy to “remote-power” the memory. The energy received at the SRIX4K’s antenna is transformed into a supply voltage by a regulator, and into data bits by the ASK demodulator. For the SRIX4K to decode correctly the information it receives, the reader must 10% amplitude-modulate the 13.56 MHz wave before sending it to the SRIX4K. This is represented in Figure 3. The data transfer rate is 106 Kbits/s. Upon reception of a request from a reader, the SRIX4K verifies that the CRC value is valid.  If it is invalid, the SRIX4K discards the frame and does not answer the reader.” (In at least Pages 9 and 13)
Therefore, given the broadest reasonable interpretations of the claim in light of the Applicant’s Specification, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the SRIX4K Smartcard Chip which performs the function as its primary designed function (Par. 35) of Selker in view of coprocessor verifying a signal received by the antenna and the received signal is an activation signal, from a terminal (Page 7, 9, 13, 41) of STMicroelectronics in order to integrate a power reception system which uses received RF signal as a power source and access the SRIX4K via 13.56 MHz carrier (Selker, Par. 35) and to remote-power the memory of the SRIX4K via 13.56 MHz sinusoidal carrier frequency received from a card reader and to only communicate with a card reader when signal received from the reader is validated by the SRIX4K (STMicroelectronics, Page 13).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Selker nor STMicroelectronics explicitly disclose microcontroller unit setting the actuator in an opened or closed state.  Ryan disclose,
Referring to FIG. 3, the power storage circuit 40 is configured to provide power to coprocessor 22. When processor 20 determines that cryptographic operations are not being performed, the power control line, generally designated 42, is used to close the switch, i.e. transistor Q1, allowing capacitor C1 to accumulate charge. During cryptographic operations, processor 20 opens the switch, transistor Q1, and the charge stored in capacitor C1 is used to power cryptographic coprocessor 22 through crypto power line, generally designated 44. When the switch is open, no power fluctuations of cryptographic coprocessor 22 are conducted out the external power input line 30 and, therefore, DPA cannot be performed.” (In at least Col. 6, Lines 22-49)
Therefore, given the broadest reasonable interpretations of the claim in light of the Applicant’s Specification, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the opening/closing of the switch(s) (actuator(s)) in the IC RFID card (Fig. 1; Pars. 38) of Selker, STMicroelectronics in view of cryptographic coprocessor and microcontroller unite (processor) setting the actuator in an opened or closed state (Figs. 3-4; Col. 6, Lines 22-49) of Ryan in order to disconnects the antenna from the IC RFID card when the card is not in use so communication of sensitive personal date from the IC RFID card to a card reader happens only when predetermined sequence of switch closures is sensed (Selker, Pars. 38, 40, 46) and to cryptographically process information with no power fluctuations of cryptographic coprocessor (Ryan, Col. 6, Lines 22-34).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “microcontroller unit to perform the steps of: verifying… setting…” in claims 41-42, respectively invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Although the specification describes,
“In step 902, MCU 120 may identify a programing signal from an input device indicating that the user intends to store a new input gesture. For example, MCU 120 may detect that button 114 has been pressed for more than a threshold time. Alternatively, MCU 120 may detect a programming signal when it receives a specific input from accelerometer 112. For example, MCU 120 may identify an input from accelerometer 112, characteristic of a shaking gesture, as the programming signal.
The specification does not describe the algorithm for performing the recited function.  Because these limitations invoke 112(f), the specification must clearly link the recited functions to the corresponding structure.  For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. This requirement is described in the notice issued in the Federal Register on March 8, 2011 (http://www.uspto.gov/web/offices/com/sol/og/2011/week10/TOC.htm#ref15).
Specifically, the notice states: 
3. Computer-Implemented Means-Plus-Function Limitations: For a computer-implemented means-plus-function claim limitation invoking §112, ¶6, the corresponding structure is required to be more than simply a general purpose computer or microprocessor.96 To claim a means for performing a particular computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming.97
The structure corresponding to a §112, ¶6 claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification.98 The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm.99
The notice further states:
A rejection under §112, ¶2 is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor.103 For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming,104 or simply reciting "software" without providing detail about the means to accomplish the software function,105 would not be an adequate disclosure of the corresponding structure to satisfy the requirements of §112, ¶2. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.106
Here, the specification does not recite that the “microcontroller unit” is associated with any computer, microprocessor, or other structure, where the computer performs the algorithms necessary to carry out the functions of receive input nor receiving authenticated digital confirmation.  The terms “microcontroller unit” is non-structural terms (See 35 USC §112 Supplementary Examination Guidelines, slide 40, 4/8/2011, available at: http://www.uspto.gov/patents/law/exam/112_suppl_exam_2011.ppt).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-27, 29, 32-36, 38 and 41-42 rejected under 35 U.S.C. 103 as being unpatentable over Selker (US 2004/0124248), STMicroelectronics (SRIX4K 1 13.56 MHz short-range contactless memory chip with 4096-bit EEPROM, anti-collision and anti-clone .
With respect to claims 21 and 41-42, Selker discloses a contactless payment device comprising:
a capacitive sensor (coupled to an antenna) (Figs. 5-7; Pars. 36, 39, 43-45); and
a communication circuit comprising an antenna (Figs. 1, 6; Pars. 34-35, 46), 
the antenna having a first resonant frequency when a user touches the capacitive sensor (Abstract, Figs. 5-6; Pars. 11, 14, 16, 36, 39, 44-45)and 
a second resonant frequency when a user does not touch the capacitive sensor (Abstract, Figs. 5-6; Pars. 45-46) and 
wherein the antenna is coupled in series with the capacitive sensor (Figs. 5-7); 
(a microcontroller unit) (IC) a coprocessor coupled to the communication circuit; an actuator coupled to the antenna and the microcontroller unit (Figs. 1-3, 5-7; Pars. 34-36, 43-46, 57); and
a memory device storing software instructions that when executed cause the (a microcontroller unit) coprocessor to perform a step of (Figs. 5-7; Pars. 35, 46):
when the antenna resonant frequency is the first resonant frequency and having the first resonant frequency (Figs. 4-5; Pars. 35-36, 40-41, 45-47, 57).
Selker does not explicitly disclose coprocessor verifying a signal received by the antenna and the received signal is an activation signal, from a terminal.  However STMicroelectronics disclose coprocessor verifying a signal received by the antenna and the received signal is an activation signal, from a terminal (Page 7, 9, 13, and 41).  Therefore, it would have been obvious Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Selker nor STMicroelectronics explicitly disclose cryptographic coprocessor and microcontroller unite setting the actuator in an opened or closed state.  Ryan disclose cryptographic coprocessor and microcontroller unite (processor) setting the actuator in an opened or closed state (Figs. 3-4; Col. 6, Lines 22-49).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the opening/closing of the switch(s) (actuator(s)) in the IC RFID card (Fig. 1; Pars. 38) of Selker, STMicroelectronics in view of cryptographic coprocessor and microcontroller unite (processor) setting the actuator in an opened or closed state (Figs. 3-4; Col. 6, Lines 22-49) of Ryan in order to disconnects the antenna from the IC RFID card when the card is not in use so communication of sensitive personal date from the IC RFID card to a card reader happens only Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Selker, STMicroelectronics nor Ryan explicitly disclose a point of sale terminal.  Baer disclose a point of sale terminal (Fig. 2; Pars. 13, 16).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the card reader (Pars. 34-35) of Selker, STMicroelectronics, Ryan in view of a point of sale terminal (Fig. 2; Pars. 13, 16) of Baer in order to process data between wireless card with integrated circuits and a reader to create a complete a RFID system (Selker, Pars. 18, 34-35) and to provide goods and/or services transaction as well as user identification, location information, contact information between wireless integrated circuit card and card reader point of sale (Baer, Pars. 13-14).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 23, Selker, STMicroelectronics, Ryan in view of Baer discloses all the limitations as described above.  Additionally, Selker discloses the contactless payment device 
With respect to claim 24, Selker, STMicroelectronics, Ryan in view of Baer discloses all the limitations as described above.  Additionally, Selker discloses the contactless payment device of claim 21, wherein the first resonant frequency is lower than the second resonant frequency (Abstract, Figs. 5-6; Pars. 44-46).
With respect to claim 25, Selker, STMicroelectronics, Ryan in view of Baer discloses all the limitations as described above.  Additionally, Selker discloses the contactless payment device of claim 21, wherein the capacitive sensor comprises at least one of copper, indium tin oxide, or printed ink (Figs. 7-8; Pars. 15, 18, 36, 49, and 58).
With respect to claim 26, Selker, STMicroelectronics, Ryan in view of Baer discloses all the limitations as described above.  Additionally, Selker discloses the contactless payment device of claim 21, further comprising a ground plane connected to the capacitive sensor (Figs. 1-8; Pars. 53).
With respect to claim 27, Selker, STMicroelectronics, Ryan in view of Baer discloses all the limitations as described above.  
Neither Selker, STMicroelectronics nor Ryan explicitly disclose the contactless payment device has a shape of a key fob; and the ground plane comprises a key fob ring.  However, this only describes characteristics of the contactless payment device and its shape as a key fob.  As the recited characteristics of these items are not processed to carry out any positively recited steps or functions, these limitations recite nonfunctional descriptive material.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  It has been held that where the printed In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
With respect to claim 29, Selker, STMicroelectronics, Ryan in view of Baer discloses all the limitations as described above.  Additionally, Selker discloses the contactless payment device of claim 21, further comprising a fixed inductor coupled to the capacitive sensor to form an LC resonator (Fig. 6; Pars. 44-46).
With respect to claim 32, Selker, STMicroelectronics, Ryan in view of Baer discloses all the limitations as described above.  Additionally, Selker discloses the contactless payment device of claim 21, wherein: 
the communication circuit is connected in series with the antenna and the sensor (Figs. 7-8; Pars. 27).
Neither Selker, STMicroelectronics nor Ryan explicitly disclose the communication circuit comprises an NFC circuit.  Baer disclose the communication circuit comprises an NFC circuit (Abstract, Fig. 1; Pars. 14-15, 22).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the one or more integrated circuit chips card with RFID (Pars. 18, 34) of Selker, STMicroelectronics, Ryan in view of a communication circuit that comprises an NFC circuit (Abstract, Fig. 1; Pars. 14-15, 22) of Baer in order to process data and communicate with the reader using wireless communication, either based upon close proximity electromagnetic or inductive coupling, or Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 33, Selker, STMicroelectronics, Ryan in view of Baer discloses all the limitations as described above.  Additionally, Selker discloses the contactless payment device of claim 21, wherein the antenna comprises a combination of connected antennas, the combination of connected antennas having the first resonant frequency when the user touches the capacitive sensor and the second resonant frequency when the user does not touch the capacitive sensor (Abstract, Figs. 1-10; Pars. 17, 44-46, 50-57).
With respect to claim 34, Selker, STMicroelectronics, Ryan in view of Baer discloses all the limitations as described above.  Additionally, Selker discloses the contactless payment device of claim 21, wherein the antenna comprises at least one of a tag antenna, a patch antenna, a planar inverted-F antenna, or a folded inverted conformal antenna (Figs. 1-8; Pars. 17, 53, 56).
With respect to claim 35, Selker, STMicroelectronics, Ryan in view of Baer discloses all the limitations as described above.  Selker further discloses the contactless payment device of claim 21, wherein: the capacitive sensor comprises two capacitive sensors; and the antenna is coupled in series with the two capacitive sensors (Figs. 1-7; Pars. 8-9, 11).
With respect to claim 36, Selker, STMicroelectronics, Ryan in view of Baer discloses all the limitations as described above.  Additionally, Selker discloses the contactless payment device of claim 21 further comprising: an actuator coupled to the communication circuit and connected 
With respect to claim 38, Selker, STMicroelectronics, Ryan in view of Baer discloses all the limitations as described above.  Additionally, STMicroelectronics discloses the contactless payment device of claim 21, wherein the memory device stores further software instructions that when executed cause the coprocessor to perform the steps of:  
generating a first random number for transmission to the terminal when the antenna resonant frequency is the first resonant frequency (Figs. 22-23; Pages. 21, 23, 29-30); 
receiving a second random number from the terminal (Figs. 23; Pages. 23, 25, 30); and 
determining whether the second random number matches the first random number (Figs. 23; Pages. 21, 23, 30-31).
Selker nor STMicroelectronics explicitly disclose cryptographic coprocessor.  Ryan disclose cryptographic coprocessor (Figs. 3-4; Col. 6, Lines 22-49).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the opening/closing of the switch(s) (actuator(s)) in the IC RFID card (Fig. 1; Pars. 38) of Selker in view of cryptographic coprocessor (Figs. 3-4; Col. 6, Lines 22-49) of Ryan in order to disconnects the antenna from the IC RFID card when the card is not in use so communication of sensitive personal date from the IC RFID card to a card reader happens only when predetermined sequence of switch closures is sensed (Selker, Pars. 38, 40, 46) and to cryptographically process information with no power fluctuations of cryptographic coprocessor (Ryan, Col. 6, Lines 22-34).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Selker, STMicroelectronics nor Ryan explicitly disclose a point of sale terminal.  Baer disclose a point of sale terminal (Fig. 2; Pars. 13, 16).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the card reader (Pars. 34-35) of Selker, STMicroelectronics, Ryan in view of a point of sale terminal (Fig. 2; Pars. 13, 16) of Baer in order to process data between wireless card with integrated circuits and a reader to create a complete a RFID system (Selker, Pars. 18, 34-35) and to provide goods and/or services transaction as well as user identification, location information, contact information between wireless integrated circuit card and card reader point of sale (Baer, Pars. 13-14).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Selker (US 2004/0124248), STMicroelectronics (SRIX4K 1 13.56 MHz short-range contactless memory chip with 4096-bit EEPROM, anti-collision and anti-clone functions)(“ STMicroelectronics”), Ryan, Jr. et al. (US 6,594,760), Baer et al. (US 2013/0339166) in view of Sugita et al. (US 2013/0169398).
With respect to claim 28, Selker, STMicroelectronics, Ryan in view of Baer discloses all the limitations as described above.  
Neither Selker, STMicroelectronics, Ryan nor Baer disclose wherein the capacitive sensor further comprises a thermal resistive sensor.  Sugita discloses wherein the capacitive sensor further comprises a thermal resistive sensor (Abstract, Fig. 1; Pars. 9, 16, 19, 59, 63, 69, 71, 74).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the capacitive coupling (Pars. 29-30) of Selker, STMicroelectronics, Ryan, Baer in view of wherein the capacitive sensor further comprises a thermal resistive sensor (Abstract, Fig. 1; Pars. 9, 16, 19, 59, 63, 69, 71, 74) of Sugita in order to manage the tuning of an integrated circuit payment card at a frequency of signal (e.g. a 13.56 MHz carrier) (Selker, Pars. 29-30) and to provide an antenna device capable of stable communications by keeping a resonance frequency substantially constant even if ambient temperature changes around the antenna device (Sugita, Pars. 16, 19, 63).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Selker (US 2004/0124248), STMicroelectronics (SRIX4K 1 13.56 MHz short-range contactless memory chip with 4096-bit EEPROM, anti-collision and anti-clone functions)(“ STMicroelectronics”), Ryan, Jr. et al. (US 6,594,760), Baer et al. (US 2013/0339166) in view of Goldman et al. (US 2014/0138447).
With respect to claim 30, Selker, STMicroelectronics, Ryan in view of Baer discloses all the limitations as described above.  Additionally, Selker discloses the contactless payment device of claim 21 further comprising a power source coupled to the communication circuit and the coprocessor (Pars. 41, 57).
Selker nor STMicroelectronics explicitly disclose cryptographic coprocessor.  Ryan disclose cryptographic coprocessor (Figs. 3-4; Col. 6, Lines 22-49).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the opening/closing of the switch(s) (actuator(s)) in the IC RFID card (Fig. 1; Pars. 38) of Selker in view of cryptographic coprocessor (Figs. 3-4; Col. 6, Lines 22-49) of Ryan in order to disconnects the antenna from the IC RFID card when the card is not in use so communication of sensitive personal date from the IC RFID card to a card reader happens only when predetermined sequence of switch closures is sensed (Selker, Pars. 38, 40, 46) and to cryptographically process information with no power fluctuations of cryptographic coprocessor (Ryan, Col. 6, Lines 22-34).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Selker, STMicroelectronics, Ryan nor Baer explicitly disclose contactless payment device comprising LED.  Goldman disclose contactless payment device comprising LED (Fig. 1-2; Pars. 18, 53, 56).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the on-card sensors that consist of a plurality of sensing elements positioned at different locations on said Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Fiorello et al. (US 2010/0181845): Fiorello discloses tuning resonant frequency by varying parameters such as the inductance or capacitance as a function of temperature, of other sources or devices in the area, of the environment (Pars. 11, 19, 459).
PGPub Hotelling et al. (US 2006/0097991): Hotelling disclose devices sensor comprising a plurality of capacitive sensors (Figs. 1-12; Pars. 40-44, 73).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                            

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685